Citation Nr: 1004595	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1970.  He also had service with the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In December 2003 correspondence, the Veteran requested a 
videoconferenced Board hearing, which was scheduled in July 
2005.  The Veteran withdrew his hearing request in writing 
in June 2005, and he did not express any intent to 
reschedule his hearing.  See 38 C.F.R. §§ 20.702(e); 
20.704(e) (2009).  Therefore, there is no hearing request 
pending at this time.

In April 2006, the claims were remanded to the RO for 
further development.  The claims are again before the Board 
for appellate review.

In April 2009, the Veteran claimed entitlement to service 
connection for diabetes mellitus, type II.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with prostate cancer.

2.  Residuals of a benign prostatic hypertrophy are not 
etiologically related to active duty service.

3.  A seizure disorder is not etiologically related to 
active duty service.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
active duty service, nor may such a disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A seizure disorder was not incurred in or aggravated by 
active duty service.       38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in pre-rating 
correspondence dated in September 2002 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA informed the Veteran of how disability 
evaluations and effective dates are assigned in May 2006.  
The claims were readjudicated in November 2009.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, to include providing VA 
examinations.  The Board notes that the Veteran stated in 
his substantive appeal that he was considering applying for 
Social Security Administration benefits.  While Social 
Security Administration records are not contained in the 
file, VA has a duty to make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A.  
"Relevant records" for the purpose of 38 U.S.C.A. § 5103A 
are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim.  
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  
In this case, the Veteran has not specifically alleged that 
he actually applied for or currently receives Social 
Security Administration disability benefits, or that the 
evidence, reports, or evaluations in conjunction with any 
Social Security Administration decision relate to his claims 
on appeal.  Thus, VA does not have a duty to attempt to 
obtain any further information regarding Social Security 
Administration benefits.  Id.

The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claims by presenting 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Thus, the Board 
may address the merits of this appeal.  See 38 C.F.R. § 
3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Prostate Disorder

The Veteran argues that he developed a prostate disorder as 
a result of his exposure to herbicides, such as Agent 
Orange, during his service in Vietnam.

Service connection for specific diseases, including prostate 
cancer, may be presumed if a Veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  
The Veteran, however, has not been diagnosed with prostate 
cancer.  The Veteran underwent a cystoscopy and 
transurethral resection of the prostate in January 1992.  
The pathology findings were, however, compatible with benign 
prostatic hypertrophy.  The Veteran's has not been diagnosed 
with any prostate disorder presumed to be related to 
herbicide exposure.  Benign prostatic hypertrophy is not a 
disorder for which presumptive service connection is 
warranted under 38 C.F.R. §§ 3.307, 3.309.  Hence, 
presumptive service connection cannot be granted.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran is also not entitled to direct service 
connection for residuals of a benign prostatic hypertrophy.  
The Veteran suffers from voiding problems secondary to 
residuals of a transurethral resection of the prostate.  
This is a current disability.  See November 2009 VA 
examination.  The evidence shows, however, that the 
Veteran's prostate problems began years following service 
and are unrelated to active duty service.  The service 
treatment records show that no prostate problems were 
reported or diagnosed during the appellant's active duty 
service.  Benign prostatic hypertrophy was first diagnosed 
in 1992, approximately 22 years after separation from active 
service and over 15 years after Reserve service.  While not 
a dispositive factor, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence linking any prostate disorder 
to service.  The record is silent for a competent opinion 
linking residuals of a benign prostatic hypertrophy to 
service.  Without such evidence, there is no basis upon 
which to grant service connection.

While the Veteran contends that he currently has residuals 
of prostate cancer that are related to his period of active 
duty, his statements neither constitute competent evidence 
of a medical nexus opinion, nor competent evidence of a 
current disability related to prostate cancer.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical 
evidence).  Hence, the probative value of his opinion is de 
minimus.  Thus, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement 
to service connection for residuals of prostate cancer, to 
include residuals of a benign prostatic hypertrophy.

Seizure disorder

The evidence of record shows that the Veteran currently 
suffers from seizure and grand mal convulsive disorders.  
See November 1994 and October 2003 Mountain Neurological 
Center reports; November 2009 VA examination report.  The 
Veteran contends that he developed a seizure disorder during 
active duty for training in 1974 or 1975 while in the Naval 
Reserves.

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty.        38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2009).  Active duty for 
training is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
3.6(c)(1) (2009).  Inactive duty for training is generally 
Reserve duty other than full-time duty. 38 C.F.R. 3.6(d) 
(2009).

The Veteran's record of reserve service shows that in 1975, 
the Veteran performed a total of fourteen days of active 
duty for training some time between July 1 and September 30, 
1975.  He was present at eight reserve drill periods.  No 
other active duty for training was performed during this 
time.  The Veteran contends that the onset of his seizure 
disorder began either in 1974 or during this time period.  
See also August 2002 claim (noting that seizures began in 
July 1975).

A December 1975 Report of Medical Examination from the 
Reserves shows that the Veteran had a normal clinical 
evaluation.  A neurological disorder, to include a seizure 
disorder was not diagnosed.  Significantly, in his December 
1975 Report of Medical History the Veteran marked "no" under 
whether he had ever had or currently has "epilepsy or fits," 
"periods of unconsciousness," or a "head injury."  The 
Veteran commented to the physician that he stuttered mildly 
when nervous and had leg cramps in water.  No other 
complaints were noted.

At his VA outpatient appointments and his VA examination, 
the Veteran consistently reported that the onset of his 
seizure disorder began during his two week active duty 
training in the Naval Reserves.  At a VA examination in 
November 2009, the examiner found that his seizure disorder 
was at least as likely as not caused during his active duty 
for service.  For a rationale, the examining physician's 
assistant noted that the Veteran stated that he had his 
first seizure during annual training with the Reserves in 
1975.  The examiner acknowledged that he could not find any 
service treatment records relating to seizures.  He stated, 
however, that medical records of reservists on active duty 
for training are often more difficult to locate compared to 
active duty records.  Relying on the Veteran's statements of 
the timing of his symptoms, the examiner opined that the 
onset of his seizure disorder began during active duty for 
training.  The examiner did not discuss the December 1975 
Reports of Medical Examination and Medical History that were 
silent for any seizure problems, although the Veteran 
contends that he began suffering from seizures only months 
before this examination.

The record also contains a report of a private medical 
outpatient examination from November 1994, where the Veteran 
reported that "he had his first seizure at age 25 after he 
had been out drinking in Las Vegas with some buddies and was 
told that he may have frontal lobe disease on a scan in 
Tallahassee, Florida."  See November 1994 Mountain 
Neurological Center report.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence weighs against the 
Veteran's argument that his current seizure disorder is 
related to service.  In adjudicating a claim, the Board must 
assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board also has a duty to assess the credibility and weight 
given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Veteran is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 451 
F.3d at 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The Veteran's claims that the onset of his seizure disorder 
occurred during active duty for training are internally 
inconsistent with his other statements made prior to the 
date he filed a claim for VA compensation.  Notably, the 
Veteran denied any "epilepsy or fits" or any other head 
disorder at a December 1975 Reserve examination, i.e., at an 
examination conducted after the date he now contends that 
his seizure disorder began.  Further, the Veteran told his 
private physician in November 1994 that he experienced his 
first seizure when drinking in Las Vegas with his friends.  
There was no mention of any seizures occurring during active 
duty for service.  The Veteran's statements while seeking 
treatment prior to his claim for compensation to be more 
reliable than his statements to VA providers around the time 
he was filing for benefits.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).  See also Rucker, 10 
Vet. App. at 73 (statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy).  
Therefore, the Board assigns more probative weight and 
credibility to statements made during in-service and early 
post-service treatment than to his current statements 
presented in support of a claim for monetary benefits.

The Board acknowledges that the Veteran has a positive nexus 
opinion in support of his claim.  The physician's assistant, 
however, relied upon the Veteran's own medical history 
relating to the onset of his seizure disorder, as the record 
was silent for medical records documenting in-service 
seizures.  The Board, of course, may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  The Board is not, 
however, bound to accept medical opinions which are based on 
history supplied by the Veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  

As noted above, after the claimed onset of his disability 
the Veteran specifically denied a history of ever having any 
seizures on his Report of Medical History.  Although it is 
possible that the Veteran's treatment records may have been 
misplaced for his period on active duty for training, it is 
unreasonable to believe that the Veteran would not have 
accurately reported his medical history during a Reserve 
medical examination.  Together with his inconsistent stories 
about the onset of his disorder, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for a seizure disorder.  
Hence, the claim is denied.



Conclusion

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a prostate disorder, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


